Exhibit 10.2

THE TRANSFER OF THIS AGREEMENT IS SUBJECT TO CERTAIN

RESTRICTIONS CONTAINED HEREIN AND TO RESALE RESTRICTIONS UNDER

THE SECURITIES ACT OF 1933, AS AMENDED

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT , dated as of July 1, 2009 (this “Agreement”), is
made by and between FCSTONE GROUP, INC., a Delaware corporation (“Issuer”), and
INTERNATIONAL ASSETS HOLDING CORPORATION, a Delaware corporation (“Grantee”).

WHEREAS , Issuer, Grantee and International Assets Acquisition Corp., a Delaware
corporation (“Merger Sub”), are concurrently herewith entering into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”),
pursuant to which Issuer will be merged with Merger Sub, with Issuer being the
surviving corporation (the “Merger”); and

WHEREAS , as a condition and inducement to Grantee’s execution of the Merger
Agreement, Grantee has required that Issuer agree, and Issuer has agreed, to
grant Grantee the Option (as defined herein).

NOW, THEREFORE , in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, and intending to be legally bound hereby, Issuer and
Grantee agree as follows:

1. Defined Terms.

(a) Capitalized terms which are used but not defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.

(b) The term “person” shall have the meaning specified in Sections 3(a)(9) and
13(d)(3) of the Exchange Act.

2. Grant of Option. Issuer hereby grants to Grantee an irrevocable option (the
“Option”) to purchase, subject to the terms and conditions set forth herein, up
to 5,558,107 shares (as adjusted as set forth herein, the “Option Shares”) of
common stock, par value $0.0001 per share, of Issuer (the “Issuer Common Stock”)
at a purchase price per Option Share (as adjusted as set forth herein, the
“Purchase Price”) of $4.15; provided that in no event shall the number of Option
Shares for which this Option is exercisable exceed 19.9% of the issued and
outstanding shares of Issuer Common Stock without giving effect to any shares
subject to or issued pursuant to the Option. Issuer shall make proper provision
so that each Option Share issued upon exercise of the Option shall be
accompanied by the applicable number of rights or other benefits as may be
provided in any Issuer rights agreement or similar agreement that may be adopted
after the date hereof.



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Grantee may exercise the Option, in whole or in part, at any time and from
time to time following the occurrence of a Purchase Event (as defined in
Section 3(b)) on or after the date hereof; provided that the Option shall
terminate and be of no further force or effect upon the earliest to occur of
(A) the Effective Time, (B) termination of the Merger Agreement in accordance
with the terms thereof so long as, in the case of this clause (B), such
termination did not result in a Purchase Event pursuant to Section 3(b)(ii)(A),
(B), (C) or (E) of this Agreement and such termination did not occur after a
Person shall have made a Company Acquisition Proposal described in
Section 3(b)(ii)(D)(I), (C) twelve months after the termination of the Merger
Agreement if a Person shall have made a Company Acquisition Proposal described
in Section 3(b)(ii)(D)(I) and no Company Acquisition shall have been consummated
and no definitive agreement with respect to any Company Acquisition shall have
been entered into, and (D) the date which is six months after the occurrence of
a Purchase Event; and provided, further, that any purchase of shares upon
exercise of the Option shall be subject to compliance with applicable law; and
provided, further, that Grantee shall have sent the written notice of such
exercise (as provided in Section 3(d)) within six months following such Purchase
Event. Notwithstanding the termination of the Option, Grantee shall be entitled
to purchase those Option Shares with respect to which it has exercised the
Option in accordance herewith prior to the termination of the Option. The
termination of the Option shall not affect any rights hereunder which by their
terms extend beyond the date of such termination.

(b) As used herein, a “Purchase Event” means any of the following events:

(i) prior to the termination of the Merger Agreement, any person (other than
Grantee or any Subsidiary of Grantee) shall have acquired beneficial ownership
(as such term is defined in Rule 13d-3 promulgated under the Exchange Act) of or
the right to acquire beneficial ownership of, or any group (as such term is
defined in Section 13(d)(3) of the Exchange Act), other than a group of which
Grantee or any Subsidiary of Grantee is a member, shall have been formed which
beneficially owns or has the right to acquire beneficial ownership of, shares of
Issuer Common Stock or other voting securities representing 20% or more of the
voting power of Issuer; or

(ii) (A) the Issuer terminates the Merger Agreement pursuant to Section 7.1(k)
thereof, (B) the Grantee terminates the Merger Agreement pursuant to
Section 7.1(h) thereof, (C) any Person shall have made a Company Acquisition
Proposal during the term of the Merger Agreement which proposal has been
publicly disclosed and not withdrawn prior to the Company Stockholders’ Meeting
and thereafter the Merger Agreement is terminated by any party pursuant to
Section 7.1(f) thereof, (D) (I) any Person shall have made a Company Acquisition
Proposal during the term of the Merger Agreement which proposal has been
publicly disclosed and not withdrawn prior to the termination of the Merger
Agreement and the Merger Agreement is terminated by any party pursuant such
Section 7.1(b) and (II) within twelve months after the termination of the Merger
Agreement, any Company Acquisition shall have been consummated or a definitive
agreement with respect to any Company Acquisition shall have been entered into,
or (E) the Parent terminates the Merger Agreement pursuant to Section 7.1 (e),
due to the Issuer’s willful breach of or willful failure to perform its
obligations under any covenant contained in the Merger Agreement.

 

-2-



--------------------------------------------------------------------------------

(c) Issuer shall notify Grantee promptly in writing of the occurrence of any
Purchase Event described in Section 3(b)(i) or Section 3(b)(ii)(C) or (D) of
this Agreement, it being understood that the giving of such notice by Issuer
shall not be a condition to the right of Grantee to exercise the Option.

(d) In the event Grantee wishes to exercise the Option, Grantee shall give
Issuer written notice (the date of which is herein referred to as the “Notice
Date”) specifying (i) the total number of Option Shares it intends to purchase
pursuant to such exercise and (ii) a place and date not earlier than three
business days nor later than 60 business days from the Notice Date for the
closing (the “Closing”) of such purchase (the date of such Closing, the “Closing
Date”); provided that if the Closing cannot be consummated by reason of any
applicable law, rule, regulation or order or the need to obtain any necessary
approvals or consents of applicable Governmental Entities, the period of time
that otherwise would run pursuant to this sentence shall run instead from the
date on which such restriction on consummation has expired or been terminated;
and provided, further, without limiting the foregoing, that if prior
notification or application to, approval of or authorization by any Governmental
Entity is required in connection with such purchase, Issuer shall use its
reasonable best efforts to cooperate with Grantee in the prompt filing of the
required notice or application for approval or authorization, and the Closing
shall occur immediately following the date on which such approvals have been
obtained and any required notification or waiting periods have expired.

(e) In the event Grantee receives official notice that an approval or consent of
any Governmental Entity required for the purchase of Option Shares will not be
issued or granted, Grantee shall be entitled to exercise the Option in
connection with the resale of Issuer Common Stock or other securities pursuant
to a registration statement as provided in Section 10 to the extent permitted by
applicable law. The provisions of this Section 3 and Section 4 shall apply with
appropriate adjustments to any such exercise.

4. Payment and Delivery of Certificates.

(a) On each Closing Date, Grantee shall (i) pay to Issuer, in immediately
available funds by wire transfer to a bank account designated by Issuer
(provided that the failure or refusal of Issuer to designate a bank account
shall not preclude Grantee from exercising the Option), an amount equal to the
Purchase Price multiplied by the number of Option Shares to be purchased on such
Closing Date, and (ii) present and surrender this Agreement to Issuer at the
address of Issuer specified in Section 13(f).

(b) At each Closing, simultaneously with the delivery of immediately available
funds and surrender of this Agreement as provided in Section 4(a), (i) Issuer
shall deliver to Grantee (A) a certificate or certificates representing the
Option Shares to be purchased at such Closing, which Option Shares shall be
fully paid, validly issued and non-assessable, free and clear of all liens,
claims, charges, security interests or other encumbrances (“Liens”) other than
those created by the express terms of this Agreement, and subject to no
preemptive or other similar rights, and (B) if the Option is exercised in part
only, an executed new agreement with the same terms as this Agreement evidencing
the right to purchase the balance of the shares of Issuer Common Stock
purchasable hereunder, and (ii) Grantee shall deliver to Issuer a letter
agreeing that Grantee shall not offer to sell or otherwise dispose of such
Option Shares in violation of applicable federal and state securities laws or of
the provisions of this Agreement.

 

-3-



--------------------------------------------------------------------------------

(c) In addition to any other legend that is required by applicable law,
certificates for the Option Shares delivered at each Closing shall be endorsed
with a restrictive legend which shall read substantially as follows:

THE TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO RESALE
RESTRICTIONS ARISING UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

(d) It is understood and agreed that the above legend shall be removed by
delivery of substitute certificate(s) without such legend if such Option Shares
have been registered pursuant to the Securities Act, such Option Shares have
been sold in reliance on and in accordance with Rule 144 under the Securities
Act or Grantee shall have delivered to Issuer a copy of a letter from the staff
of the SEC, or an opinion of counsel in form and substance reasonably
satisfactory to Issuer and its counsel, to the effect that such legend is not
required for purposes of the Securities Act.

(e) Upon the giving by Grantee to Issuer of the written notice of exercise of
the Option provided for under Section 3(d), the tender of the applicable
Purchase Price in immediately available funds and the tender of this Agreement
to Issuer, Grantee shall be deemed to be the holder of record of the shares of
Issuer Common Stock issuable upon such exercise, regardless of whether the stock
transfer books of Issuer are then closed or certificates representing such
shares of Issuer Common Stock are then actually delivered to Grantee. Issuer
shall pay all expenses, and any and all federal, foreign, state, and local taxes
and other charges, that may be payable in connection with the preparation,
issuance and delivery of stock certificates under this Section 4(d) in the name
of Grantee or its assignee, transferee, or designee.

(f) Issuer agrees (i) that it shall at all times maintain, free from Liens and
preemptive or similar rights, sufficient authorized but unissued or treasury
shares of Issuer Common Stock so that the Option may be exercised without
additional authorization of Issuer Common Stock after giving effect to all other
options, warrants, convertible securities and other rights to purchase Issuer
Common Stock then outstanding, (ii) that it will not, by charter amendment or
through reorganization, recapitalization, consolidation, merger, dissolution,
liquidation, spin-off, sale of assets or similar transaction, or by any other
voluntary act, avoid or seek to avoid the observance or performance of any of
the covenants, agreements, stipulations or conditions to be observed or
performed hereunder by Issuer, and (iii) that it will promptly take all action
as may from time to time be required (including (A) complying with all premerger
notification, reporting and waiting period requirements and (B) in the event
prior approval or authorization of or notice or application to any Governmental
Entity is necessary before the Option may be exercised, cooperating fully with
Grantee in preparing such applications or notices and providing such information
to such Governmental Entities as may be required) in order to permit Grantee to
exercise the Option and Issuer to duly and effectively issue shares of Issuer
Common Stock pursuant hereto on a timely basis.

 

-4-



--------------------------------------------------------------------------------

5. Representations and Warranties of Issuer. Issuer hereby represents and
warrants to Grantee as follows:

(a) Corporate Authority. Issuer has full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby; the execution and delivery of this Agreement and, subject
to receiving any necessary approvals or consents from Governmental Entities, the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the Board of Directors of Issuer, and no other corporate
proceedings on the part of Issuer are necessary to authorize this Agreement or
to consummate the transactions so contemplated; this Agreement has been duly and
validly executed and delivered by Issuer and (assuming due authorization,
execution and delivery by Grantee) constitutes a valid and binding obligation of
Issuer, enforceable against Issuer in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium or other similar laws, now or hereinafter in
effect, affecting creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

(b) Shares Reserved for Issuance; Capital Stock. Issuer has taken all necessary
corporate action to authorize and reserve and permit it to issue, and at all
times from the date hereof through the termination of this Agreement in
accordance with its terms, will have reserved for issuance, upon the exercise of
the Option, that number of shares of Issuer Common Stock equal to the maximum
number of shares of Issuer Common Stock and other shares and securities which
are at any time and from time to time purchasable upon exercise of the Option,
and all such shares and other securities, upon issuance pursuant to the Option,
will be duly authorized, validly issued, fully paid and non-assessable, and will
be delivered free and clear of all Liens (other than those created by the
express terms of this Agreement) and not subject to any preemptive or other
similar rights.

(c) No Violations. The execution, delivery and performance of this Agreement
does not and will not, and the consummation by Issuer of any of the transactions
contemplated hereby will not, constitute or result in (A) a breach or violation
of, or a default under, its certificate of incorporation or by-laws, or the
comparable governing instruments of any of its Subsidiaries, or (B) a breach or
violation of, or a default under, any agreement, lease, contract, note,
mortgage, indenture, arrangement or other obligation of it or any of its
Subsidiaries (with or without the giving of notice, the lapse of time or both)
or under any law, rule, regulation or order or governmental or non-governmental
permit or license to which it or any of its Subsidiaries is subject, that would
in any case give any other person the ability to prevent or enjoin Issuer’s
performance under this Agreement in any material respect.

(d) Board Action. The Board of Directors of Issuer has approved this Agreement
and the consummation of the transactions contemplated hereby as required under
Section 203 of the DGCL and, to its knowledge, any other applicable state
takeover laws so that any such state takeover laws do not and will not apply to
this Agreement or any of the transactions contemplated hereby (including the
purchase of shares of Issuer Common Stock pursuant to the Option).

 

-5-



--------------------------------------------------------------------------------

(e) No Restrictions. No Delaware law applicable generally to corporations or, to
Issuer’s knowledge, other takeover statute applicable generally to corporations
or similar corporate law and no provision of the certificate of incorporation or
by-laws of Issuer or any agreement to which Issuer is a party (i) would or would
purport to impose restrictions which might adversely affect or delay the
consummation of the transactions contemplated by this Agreement, or (ii) as a
result of the consummation of the transactions contemplated by this Agreement,
(A) would or would purport to restrict or impair the ability of Grantee to vote
or otherwise exercise the rights of a shareholder with respect to securities of
Issuer or any of its Subsidiaries that may be acquired or controlled by Grantee
or (B) would or would purport to entitle any person to acquire securities of
Issuer.

6. Representations and Warranties of Grantee. Grantee hereby represents and
warrants to Issuer as follows:

(a) Corporate Authority. Grantee has full corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement; the execution and delivery of this Agreement and, subject to
obtaining any necessary approvals or consents from Governmental Entities, the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Grantee; and this Agreement has
been duly executed and delivered by Grantee and (assuming due authorization,
execution and delivery by Issuer) constitutes a valid and binding obligation of
Grantee, enforceable against Grantee in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium or other similar laws, now or hereinafter in
effect, affecting creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

(b) Purchase Not for Distribution. Any Option Shares or other securities
acquired by Grantee upon exercise of the Option will not be acquired with a view
to the public distribution thereof in violation of any federal or state
securities laws and will not be transferred or otherwise disposed of except in a
transaction registered or exempt from registration under the Securities Act and
any applicable state securities laws.

7. Adjustment upon Changes in Issuer Capitalization, Etc.

(a) In the event of any change from time to time in Issuer Common Stock or any
other shares or securities subject to the Option by reason of a stock dividend,
subdivision, spinoff, stock split, split-up, merger, consolidation,
recapitalization, combination, exchange of shares, or dividend or distribution,
other than regular cash dividends, on or in respect of the Issuer Common Stock,
the type and number of shares or securities subject to the Option, and the
Purchase Price therefor, shall be adjusted appropriately, and proper provision
shall be made in the agreements governing such transaction, so that Grantee
shall receive, upon exercise of the Option, the number and class of shares or
other securities or property that Grantee would have received in respect of
Issuer Common Stock if the Option had been exercised immediately prior to such
event, or the record date therefor, as applicable. If any additional shares of
Issuer Common Stock are issued or otherwise become outstanding after the date of
this Agreement (other than pursuant to

 

-6-



--------------------------------------------------------------------------------

an event described in the first sentence of this Section 7(a) or upon exercise
of the Option or upon the exercise of any stock option issued to an officer,
director or employee of Issuer or any of its Subsidiaries pursuant to the
Issuer’s equity incentive plan that is outstanding as of the date hereof), the
number of shares of Issuer Common Stock subject to the Option shall be increased
so that, after such issuance, it, together with any shares of Issuer Common
Stock previously issued pursuant hereto, equals 19.9% of the number of shares of
Issuer Common Stock then issued and outstanding, without giving effect to any
shares subject to or issued pursuant to the Option. No provision of this
Section 7 shall be deemed to affect or change, or constitute authorization for
any violation of, any of the covenants, agreements, representations or
warranties in the Merger Agreement.

(b) Without limiting the parties’ relative rights, remedies, liabilities and
obligations under the Merger Agreement or this Agreement, in the event that,
prior to the termination of the Option, Issuer shall enter into an agreement
(other than the Merger Agreement)

(i) to consolidate with or merge into any person, other than Grantee or one of
its Subsidiaries, and shall not be the continuing or surviving corporation of
such consolidation or merger,

(ii) to permit any person, other than Grantee or one of its Subsidiaries, to
merge into Issuer and Issuer shall be the continuing or surviving corporation,
but, in connection with such merger, the then outstanding shares of Issuer
Common Stock shall be changed into or exchanged for another class or series of
stock or other securities of Issuer or any other person or cash or any other
property, or the outstanding shares of Issuer Common Stock immediately prior to
such merger shall, after such merger, represent less than 50% of the outstanding
shares and share equivalents having general voting power of the merged company,
or

(iii) to sell or otherwise transfer all or substantially all of its assets (or
those of its Subsidiaries taken as a whole) in one transaction or a series of
related transactions, to any person, other than Grantee or one of its
Subsidiaries,

then, and in each such case, the agreement governing such transaction shall make
proper provisions so that the Option shall, upon the consummation of any such
transaction and upon the terms and conditions set forth herein, be converted
into, or exchanged for, an option (the “Substitute Option”), at the election of
Grantee, of either (x) the Acquiring Corporation (as hereinafter defined), or
(y) any person that controls the Acquiring Corporation (such person being
referred to as the “Substitute Option Issuer”).

(c) The Substitute Option shall have the same terms as the Option; provided that
the exercise price therefor and number of shares subject thereto shall be as set
forth in this Section 7 and the repurchase rights relating thereto shall be as
set forth in Section 9; provided, further, that if a Purchase Event shall have
occurred prior to or in connection with the issuance of such Substitute Option,
the Substitute Option shall be exercisable immediately upon issuance without the
occurrence of a further Purchase Event; and provided, further, that if the terms
of the Substitute Option cannot, for legal reasons, be the same as the Option,
such terms shall be as

 

-7-



--------------------------------------------------------------------------------

similar as possible and in no event less advantageous to Grantee. Substitute
Option Issuer shall also enter into an agreement with Grantee in substantially
the same form as this Agreement, which shall be applicable to the Substitute
Option.

(d) The Substitute Option shall be exercisable for such number of shares of
Substitute Common Stock (as hereinafter defined) as is equal to the Market/Offer
Price (as hereinafter defined) multiplied by the number of shares of Issuer
Common Stock for which the Option was theretofore exercisable, divided by the
Average Price (as hereinafter defined). The exercise price of the Substitute
Option per share of Substitute Common Stock (the “Substitute Option Price”)
shall then be equal to the Purchase Price multiplied by a fraction in which the
numerator is the number of shares of Issuer Common Stock for which the Option
was theretofore exercisable and the denominator is the number of shares of
Substitute Common Stock for which the Substitute Option is exercisable.

(e) The following terms have the meanings indicated:

(i) “Acquiring Corporation” shall mean (x) the continuing or surviving
corporation of a consolidation or merger with Issuer (if other than Issuer), or
at Grantee’s election, any person that controls such surviving corporation,
(y) Issuer in a merger in which Issuer is the continuing or surviving person, or
(z) the transferee of all or substantially all of Issuer’s assets (or of the
assets of its Subsidiaries taken as a whole).

(ii) “Market/Offer Price” shall mean the highest of (v) the highest price per
share of Issuer Common Stock at which a tender offer or an exchange offer
therefor has been made, (w) the highest price per share of Issuer Common Stock
to be paid by any third party pursuant to an agreement with Issuer, (x) the
price per share of Issuer Common Stock received by holders of Issuer Common
Stock in connection with any merger or other business combination transaction
described in Section 7(b)(i), 7(b)(ii) or 7(b)(iii), (y) the highest closing
price for shares of Issuer Common Stock within the 12-month period immediately
preceding the date on which the merger, consolidation, asset sale or other
transaction in question is consummated, and (z) in the event of a sale of all or
substantially all of Issuer’s assets (or those of its Subsidiaries taken as a
whole) an amount equal to (I) the sum of the price paid in such sale for such
assets and the current market value of the remaining assets of Issuer, as
determined by a nationally-recognized independent investment banking firm
selected by Grantee, divided by (II) the number of shares of Issuer Common Stock
outstanding at such time. In calculating the Market/Offer Price, in the event
that a tender offer or an exchange offer is made for Issuer Common Stock or an
agreement is entered into involving consideration other than cash, the value of
the securities or other property issuable or deliverable in exchange for Issuer
Common Stock shall be determined by a nationally-recognized independent
investment banking firm selected by Grantee.

(iii) “Average Price” shall mean the average closing sales price per share of a
share of Substitute Common Stock quoted on the NASDAQ Stock Market (or if
Substitute Common Stock is not quoted on the NASDAQ Stock Market, the highest
bid price per share as quoted on the principal trading market on which such
shares are traded as reported by a recognized source) for the 12-month period
immediately preceding the date of consummation of the consolidation, merger or
sale in question; provided that if Issuer is the issuer of the Substitute
Option, the Average Price shall be computed with respect to a share of common
stock issued by Issuer, by the person merging into Issuer or by any company
which controls such person, as Grantee may elect.

 

-8-



--------------------------------------------------------------------------------

(iv) “Substitute Common Stock” shall mean the shares of capital stock (or
similar equity interest) with the greatest voting power in respect of the
election of directors (or persons similarly responsible for the direction of the
business and affairs) of the Substitute Option Issuer.

(f) In no event, pursuant to any of the foregoing paragraphs, shall the
Substitute Option be exercisable for more than 19.9% of the shares of Substitute
Common Stock outstanding prior to exercise of the Substitute Option. In the
event that the Substitute Option would be exercisable for more than 19.9% of the
shares of Substitute Common Stock but for the limitation in the first sentence
of this Section 7(f), Substitute Option Issuer shall make a cash payment to
Grantee equal to the excess of (i) the value of the Substitute Option without
giving effect to the limitation in the first sentence of this Section 7(f) over
(ii) the value of the Substitute Option after giving effect to the limitation in
the first sentence of this Section 7(f). This difference in value shall be
determined by a nationally-recognized independent investment banking firm
selected by Grantee.

(g) Issuer shall not enter into any transaction described in Section 7(b) unless
the Acquiring Corporation and any person that controls the Acquiring Corporation
assume in writing all the obligations of Issuer hereunder and take all other
actions that may be necessary so that the provisions of this Section 7 are given
full force and effect (including, without limitation, any action that may be
necessary so that the holders of the other shares of common stock issued by
Substitute Option Issuer are not entitled to exercise any rights by reason of
the issuance or exercise of the Substitute Option and the shares of Substitute
Common Stock are otherwise in no way distinguishable from or have lesser
economic value (other than any diminution in value resulting from the fact that
the shares of Substitute Common Stock are restricted securities, as defined in
Rule 144 under the Securities Act or any successor provision) than other shares
of common stock issued by Substitute Option Issuer).

8. Repurchase at the Option of Grantee.

(a) At the request of Grantee at any time commencing upon the first occurrence
of a Repurchase Event (as defined in Section 8(c)) and prior to the termination
of the Option pursuant to Section 3(a), Issuer (or any successor) shall
repurchase from Grantee (x) the Option and (y) all shares of Issuer Common Stock
purchased by Grantee pursuant hereto with respect to which Grantee then has
beneficial ownership. The date on which Grantee exercises its rights under this
Section 8 is referred to as the “Request Date”. Such repurchase shall be at an
aggregate price (the “Section 8 Repurchase Consideration”) equal to the sum of:

(i) the Purchase Price paid by Grantee for each share of Issuer Common Stock
acquired pursuant to the Option with respect to which Grantee then has
beneficial ownership, multiplied by the number of such shares;

 

-9-



--------------------------------------------------------------------------------

(ii) the excess, if any, of (x) the Market/Offer Price for each share of Issuer
Common Stock over (y) the Purchase Price (as adjusted pursuant to Section 7),
multiplied by the number of shares of Issuer Common Stock with respect to which
the Option has not been exercised; and

(iii) the excess, if any, of the Market/Offer Price over the Purchase Price paid
(or, in the case of Option Shares with respect to which the Option has been
exercised but the Closing Date has not occurred, payable, as adjusted pursuant
to Section 7) by Grantee for each share of Issuer Common Stock with respect to
which the Option has been exercised and with respect to which Grantee then has
beneficial ownership, multiplied by the number of such shares.

(b) If Grantee exercises its rights under this Section 8, Issuer shall, within 5
business days after the Request Date, pay the Section 8 Repurchase Consideration
to Grantee in immediately available funds, and contemporaneously with such
payment, Grantee shall surrender to Issuer the Option and the certificates
evidencing the shares of Issuer Common Stock purchased thereunder with respect
to which Grantee then has beneficial ownership, and Grantee shall warrant that
it has sole record and beneficial ownership of such shares and that the same are
then free and clear of all Liens. Notwithstanding the foregoing, to the extent
that prior notification to or approval of any Governmental Entity is required in
connection with the payment of all or any portion of the Section 8 Repurchase
Consideration, Grantee shall have the ongoing option to revoke its request for
repurchase pursuant to Section 8, in whole or in part, or to require that Issuer
deliver from time to time that portion of the Section 8 Repurchase Consideration
that it is not then so prohibited from paying and promptly file the required
notice or application for approval and expeditiously process the same (and each
party shall cooperate with the other in the filing of any such notice or
application and the obtaining of any such approval) and the period of time that
would otherwise run pursuant to the preceding sentence for the payment of the
portion of the Section 8 Repurchase Consideration shall run instead from the
date on which, as the case may be, (i) any required notification period has
expired or been terminated or (ii) such approval has been obtained and, in
either event, any requisite waiting period shall have passed. If any
Governmental Entity disapproves of any part of Issuer’s proposed repurchase
pursuant to this Section 8, Issuer shall promptly give notice of such fact to
Grantee. If any Governmental Entity prohibits the repurchase (and Issuer hereby
undertakes to use its reasonable best efforts to obtain all required approvals
from Governmental Entities to accomplish such repurchase) in part but not in
whole, then Grantee shall have the right (i) to revoke the repurchase request or
(ii) to the extent permitted by such Governmental Entity, determine whether the
repurchase should apply to the Option and/or Option Shares and to what extent to
each, and Grantee shall thereupon have the right to exercise the Option as to
the number of Option Shares for which the Option was exercisable at the Request
Date less the sum of the number of shares covered by the Option in respect of
which payment has been made pursuant to Section 8(a)(ii) and the number of
shares covered by the portion of the Option (if any) that has been repurchased;
whereupon, in the case of clause (ii), Issuer shall promptly (x) deliver to
Grantee that portion of the Section 8 Repurchase Consideration that Issuer is
not prohibited from delivering and (y) deliver to Grantee, as appropriate,
either (A) a new Stock Option Agreement evidencing the right of Grantee to
purchase that number of shares of Issuer Common Stock obtained by multiplying
the number of shares of Issuer Common Stock for which the surrendered Stock
Option Agreement was exercisable at the time of delivery of the notice of
repurchase by a fraction, the

 

-10-



--------------------------------------------------------------------------------

numerator of which is the Section 8 Repurchase Consideration less the portion
thereof theretofore delivered to Grantee and the denominator of which is the
Section 8 Repurchase Consideration, or (B) a certificate for the Option Shares
it is then so prohibited from repurchasing; provided that if the Option shall
have terminated prior to the date of such notice or shall be scheduled to
terminate at any time before the expiration of a period ending on the thirtieth
business day after such date, Grantee shall nonetheless have the right so to
exercise the Option or exercise its rights under this Section 8 until the
expiration of such period of 30 business days. Grantee shall notify Issuer of
its determination under the preceding sentence within 10 business days of
receipt of notice of disapproval of the repurchase.

(c) As used herein, a “Repurchase Event” shall occur if (A) (i) any person
(other than Grantee or any Subsidiary of Grantee) shall have acquired beneficial
ownership of (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act), or the right to acquire beneficial ownership of, or any group
shall have been formed which beneficially owns or has the right to acquire
beneficial ownership of, 50% or more of the then outstanding shares of Issuer
Common Stock or (ii) any of the transactions described in Section 7(b)(i),
7(b)(ii) or 7(b)(iii) has been consummated and (B) a Purchase Event shall have
occurred prior to the termination of the Option.

9. Repurchase of Substitute Option.

(a) At the request of Grantee at any time prior to the termination of the
Substitute Option as set forth in Section 3(a), Substitute Option Issuer (or any
successor) shall repurchase from Grantee (x) the Substitute Option and (y) all
shares of Substitute Common Stock purchased by Grantee pursuant hereto with
respect to which Grantee then has beneficial ownership. The date on which
Grantee exercises its rights under this Section 9 is referred to as the
“Section 9 Request Date”. Such repurchase shall be at an aggregate price (the
“Section 9 Repurchase Consideration”) equal to the sum of:

(i) the purchase price paid by Grantee for each share of Substitute Common Stock
acquired pursuant to the Option or Substitute Option with respect to which
Grantee then has beneficial ownership, multiplied by the number of such shares;

(ii) the excess, if any, of (x) the Substitute Applicable Price (as hereinafter
defined) for each share of Substitute Common Stock over (y) the Substitute
Option Price (as adjusted pursuant to Section 7) multiplied by the number of
shares of Substitute Common Stock with respect to which the Substitute Option
has not been exercised; and

(iii) the excess, if any, of the Substitute Applicable Price over the purchase
price paid (or in the case of shares with respect to which the Option or
Substitute Option has been exercised but the Closing Date has not occurred,
payable) by Grantee for each share of Substitute Common Stock with respect to
which the Option or Substitute Option has been exercised and with respect to
which Grantee then has beneficial ownership, multiplied by the number of such
shares.

(b) If Grantee exercises its rights under this Section 9, Substitute Option
Issuer shall, within 5 business days after the Section 9 Request Date, pay the
Section 9 Repurchase Consideration to Grantee in immediately available funds,
and

 

-11-



--------------------------------------------------------------------------------

contemporaneously with such payment, Grantee shall surrender to Substitute
Option Issuer the Substitute Option and the certificates evidencing the shares
of Substitute Common Stock purchased thereunder with respect to which Grantee
then has beneficial ownership, and Grantee shall warrant that it has sole record
and beneficial ownership of such shares and that the same are then free and
clear of all Liens. Notwithstanding the foregoing, to the extent that prior
notification to or approval of any Governmental Entity is required in connection
with the payment of all or any portion of the Section 9 Repurchase
Consideration, Grantee shall have the ongoing option to revoke its request for
repurchase pursuant to Section 9, in whole or in part, or to require that
Substitute Option Issuer deliver from time to time that portion of the Section 9
Repurchase Consideration that it is not then so prohibited from paying and
promptly file the required notice or application for approval and expeditiously
process the same (and each party shall cooperate with the other in the filing of
any such notice or application and the obtaining of any such approval) and the
period of time that would otherwise run pursuant to the preceding sentence for
the payment of the portion of the Section 9 Repurchase Consideration shall run
instead from the date on which, as the case may be, (i) any required
notification period has expired or been terminated or (ii) such approval has
been obtained and, in either event, any requisite waiting period shall have
passed. If any Governmental Entity disapproves of any part of Substitute Option
Issuer’s proposed repurchase pursuant to this Section 9, Substitute Option
Issuer shall promptly give notice of such fact to Grantee. If any Governmental
Entity prohibits the repurchase (and Substitute Option Issuer hereby undertakes
to use its reasonable best efforts to obtain all required approvals from
Governmental Entities to accomplish such repurchase) in part but not in whole,
then Grantee shall have the right (i) to revoke the repurchase request or
(ii) to the extent permitted by such Governmental Entity, determine whether the
repurchase should apply to the Substitute Option and/or Option Shares and to
what extent to each, and Grantee shall thereupon have the right to exercise the
Substitute Option as to the number of Option Shares for which the Substitute
Option was exercisable at the Section 9 Request Date less the sum of the number
of shares covered by the Substitute Option in respect of which payment has been
made pursuant to Section 9(a)(ii) and the number of shares covered by the
portion of the Substitute Option (if any) that has been repurchased; whereupon,
in the case of clause (ii), Substitute Option Issuer shall promptly (x) deliver
to Grantee that portion of the Section 9 Repurchase Consideration that
Substitute Option Issuer is not prohibited from delivering and (y) deliver to
Grantee, as appropriate, either (A) a new Stock Option Agreement evidencing the
right of Grantee to purchase that number of shares of Substitute Common Stock
obtained by multiplying the number of shares of Substitute Common Stock for
which the surrendered Stock Option Agreement was exercisable at the time of
delivery of the notice of repurchase by a fraction, the numerator of which is
the Section 9 Repurchase Consideration less the portion thereof theretofore
delivered to Grantee and the denominator of which is the Section 9 Repurchase
Consideration or (B) a certificate for the Option Shares it is then so
prohibited from repurchasing; provided that if the Substitute Option shall have
terminated prior to the date of such notice or shall be scheduled to terminate
at any time before the expiration of a period ending on the 30th business day
after such date, Grantee shall nonetheless have the right so to exercise the
Substitute Option or exercise its rights under Section 9 until the expiration of
such period of 30 business days. Grantee shall notify Substitute Option Issuer
of its determination under the preceding sentence within 10 business days of
receipt of notice of disapproval of the repurchase.

 

-12-



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, the “Substitute Applicable Price” means the
highest closing sales price per share of Substitute Common Stock during the six
months preceding the Section 9 Request Date.

(d) Following the conversion of the Option into a Substitute Option, all
references to “Issuer”, “Issuer Common Stock” and “Section 8” contained herein
shall also be deemed to be references to “Substitute Option Issuer”, “Substitute
Common Stock” and “Section 9”, respectively.

10. Registration Rights.

(a) Demand Registration Rights. Issuer shall, subject to the conditions of
Section 10(c) below, if requested by any Grantee following a Purchase Event that
occurs prior to the termination of the Option, including Grantee and any
permitted transferee (“Selling Stockholder”), as expeditiously as possible
prepare, file and keep current a registration statement under the Securities Act
if such registration is necessary in order to permit the sale or other
disposition of any or all shares of Issuer Common Stock or other securities that
have been acquired by or are issuable to the Selling Stockholder upon exercise
of the Option in accordance with the intended method of sale or other
disposition stated by the Selling Stockholder in such request, including,
without limitation, a “shelf” registration statement under Rule 415 under the
Securities Act or any successor provision, and Issuer shall use its best efforts
to qualify such shares or other securities for sale under any applicable state
securities laws.

(b) Additional Registration Rights. If Issuer at any time after the exercise of
the Option proposes to register any shares of Issuer Common Stock under the
Securities Act in connection with an underwritten public offering of such Issuer
Common Stock, Issuer will promptly give written notice to Grantee of its
intention to do so and, upon the written request of any Selling Stockholder
given within 30 days after receipt of any such notice (which request shall
specify the number of shares of Issuer Common Stock intended to be included in
such underwritten public offering by the Selling Stockholder), Issuer will cause
all such shares for which a Selling Stockholder requests participation in such
registration to be so registered and included in such underwritten public
offering; provided, however, that Issuer may elect to not cause any such shares
to be so registered (i) if in the reasonable good faith opinion of the
underwriters for such offering, the inclusion of all such shares by the Selling
Stockholder would materially interfere with the marketing of such offering (in
which case Issuer shall register as many shares as possible without materially
interfering with the marketing of the offering), or (ii) in the case of a
registration solely to implement an employee benefit plan or a registration
filed on Form S-4 of the Securities Act or any successor Form. If some but not
all the shares of Issuer Common Stock with respect to which Issuer shall have
received requests for registration pursuant to this Section 10(b) shall be
excluded from such registration, Issuer shall make appropriate allocation of
shares to be registered among the Selling Stockholders desiring to register
their shares pro rata in the proportion that the number of shares requested to
be registered by each such Selling Stockholder bears to the total number of
shares requested to be registered by all such Selling Stockholders then desiring
to have Issuer Common Stock registered for sale.

(c) Conditions to Required Registration. Issuer shall use its reasonable best
efforts to cause each registration statement referred to in Section 10(a) above
to become effective and to obtain all consents or waivers of other parties which
are required

 

-13-



--------------------------------------------------------------------------------

therefor and to keep such registration statement effective as may be reasonably
necessary to effect such sale or other disposition; provided, however, that
Issuer may delay any registration of Option Shares required pursuant to
Section 10(a) above for a period not exceeding 90 days provided Issuer shall in
good faith determine that any such registration would adversely affect an
offering of other securities by Issuer then in registration, and Issuer shall
not be required to register Option Shares under the Securities Act pursuant to
Section 10(a) above:

(i) prior to the earlier of (a) termination of the Merger Agreement pursuant to
Article VII thereof and (b) a Purchase Event;

(ii) on more than three occasions;

(iii) within 90 days after the effective date of a registration referred to in
Section 10(b) above pursuant to which the Selling Stockholder or Selling
Stockholders concerned were afforded the opportunity to register all such shares
under the Securities Act and shares were registered to the extent requested;

(iv) unless a request therefor is made to register at least 25% or more of the
aggregate number of Option Shares (including shares of Issuer Common Stock and
other securities issuable upon exercise of the Option) then outstanding; and

(v) after the first date upon which the aggregate number of Option Shares
(including shares of Issuer Common Stock and other securities issuable upon
exercise of the Option) then outstanding is less than 1% of the aggregate issued
and outstanding shares of Issuer Common Stock.

In addition to the foregoing, Issuer shall not be required to maintain the
effectiveness of any registration statement (other than a shelf registration
statement referred to in Section 10(a)) after the expiration of three months
from the effective date of such registration statement. Issuer shall use its
reasonable best efforts to make any filings, and take all steps, under all
applicable state securities laws to the extent necessary to permit the sale or
other disposition of the Option Shares so registered in accordance with the
intended method of distribution for such shares; provided, however, that Issuer
shall not be required to consent to general jurisdiction or qualify to do
business in any state where it is not otherwise required to so consent to such
jurisdiction or to so qualify to do business. If requested by any such Grantee
in connection with such registration, Issuer shall become a party to any
underwriting agreement relating to the sale of such shares, but only to the
extent of obligating itself in respect of representations, warranties,
indemnities and other agreements customarily included in secondary offering
underwriting agreements. Upon receiving any request under this Section 10 from
any Grantee, Issuer agrees to send a copy thereof to any other person known to
Issuer to be entitled to registration rights under this Section 10, in each case
by promptly mailing the same, postage prepaid, to the address of record of the
persons entitled to receive such copies.

(d) Notwithstanding anything else in this Section 10, in lieu of complying with
its obligations pursuant to a request made by any Grantee under this Section 10,
Issuer may, at its election, repurchase the Option Shares requested to be
registered by such Grantee at a purchase price per share equal to the average
closing price of such Option Shares during the 10 business days preceding

 

-14-



--------------------------------------------------------------------------------

the date on which Issuer gives notice to Grantee of its intention to repurchase
such Option Shares (which notice shall be given no later than 15 days after
Grantee has given notice to Issuer of its election to exercise its registration
rights under Section 10(a) or 10(b)).

(e) Expenses. Except where applicable state law prohibits such payments and
except for underwriting discounts or commissions and brokers’ fees, Issuer will
pay all expenses (including, without limitation, registration fees,
qualification fees, blue sky fees and expenses (including the fees and expenses
of counsel), legal fees and expenses, including the reasonable fees and expenses
of one counsel to the holders whose Option Shares are being registered, printing
expenses and the costs of special audits or “cold comfort” letters, expenses of
underwriters, excluding discounts and commissions but including liability
insurance if Issuer so desires or the underwriters so require, and the
reasonable fees and expenses of any necessary special experts) in connection
with each registration pursuant to Section 10(a) or 10(b) above (including the
related offerings and sales by holders of Option Shares) and all other
qualifications, notifications or exemptions pursuant to Section 10(a) or 10(b)
above.

(f) Indemnification.

(i) In connection with any registration under Section 10(a) or 10(b) above,
Issuer hereby indemnifies the Selling Stockholders, and each underwriter
thereof, including each person, if any, who controls such Selling Stockholders
or underwriter within the meaning of Section 15 of the Securities Act, and
including each director, officer, stockholder, partner, member, employee,
representative and agent of any thereof, against all expenses, losses, claims,
damages and liabilities caused by any untrue, or alleged untrue, statement of a
material fact contained in any registration statement or prospectus or
notification or offering circular (including any amendments or supplements
thereto) or any preliminary prospectus, or caused by any omission, or alleged
omission, to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
expenses, losses, claims, damages or liabilities of such indemnified party are
caused by any untrue statement or alleged untrue statement that was included by
Issuer in any such registration statement or prospectus or notification or
offering circular (including any amendments or supplements thereto) in reliance
upon and in conformity with, information furnished in writing to Issuer by such
indemnified party expressly for use therein, and Issuer and each person, if any,
who controls Issuer within the meaning of Section 15 of the Securities Act, and
each director, officer, stockholder, partner, member, employee, representative
and agent of Issuer shall be indemnified by such Selling Stockholders, or by
such underwriter, as the case may be, for all such expenses, losses, claims,
damages and liabilities caused by any untrue, or alleged untrue, statement, that
was included by Issuer in any such registration statement or prospectus or
notification or offering circular (including any amendments or supplements
thereto) in reliance upon, and in conformity with, information furnished in
writing to Issuer by such Selling Stockholders or such underwriter, as the case
may be, expressly for such use.

(ii) Promptly upon receipt by a party indemnified under this Section 10(e) of
notice of the commencement of any action against such indemnified party in
respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 10(e), such indemnified party shall notify
the indemnifying party in writing of the commencement of such action,

 

-15-



--------------------------------------------------------------------------------

but the failure so to notify the indemnifying party shall not relieve it of any
liability which it may otherwise have to any indemnified party under this
Section 10(e) unless the failure so to notify the indemnified party results in
substantial prejudice thereto. In case notice of commencement of any such action
shall be given to the indemnifying party as above provided, the indemnifying
party shall be entitled to participate in and, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to assume the
defense of such action at its own expense, with counsel chosen by it and
satisfactory to such indemnified party. The indemnified party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel (other than
reasonable costs of investigation) shall be paid by the indemnified party unless
(i) the indemnifying party agrees to pay the same, (ii) the indemnifying party
fails to assume the defense of such action with counsel satisfactory to the
indemnified party, or (iii) the indemnified party has been advised by counsel
that one or more legal defenses may be available to the indemnifying party that
may be contrary to the interest of the indemnified party, in which case the
indemnifying party shall be entitled to assume the defense of such action
notwithstanding its obligation to bear fees and expenses of such counsel. No
indemnifying party shall be liable for any settlement entered into without its
consent, which consent may not be unreasonably withheld.

(iii) If the indemnification provided for in this Section 10(e) is unavailable
to a party otherwise entitled to be indemnified in respect of any expenses,
losses, claims, damages or liabilities referred to herein, then the indemnifying
party, in lieu of indemnifying such party otherwise entitled to be indemnified,
shall contribute to the amount paid or payable by such party to be indemnified
as a result of such expenses, losses, claims, damages or liabilities in such
proportion as is appropriate to reflect the relative benefits received by
Issuer, the Selling Stockholders and the underwriters from the offering of the
securities and also the relative fault of Issuer, the Selling Stockholders and
the underwriters in connection with the statements or omissions which resulted
in such expenses, losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The amount paid or payable by a party as a
result of the expenses, losses, claims, damages and liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim; provided, however, that in no case shall any Selling Stockholder be
responsible, in the aggregate, for any amount in excess of the net offering
proceeds attributable to its Option Shares included in the offering. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Any obligation by any Selling
Stockholder to indemnify shall be several and not joint with other Selling
Stockholders.

(iv) In connection with any registration pursuant to Section 10(a) or 10(b)
above, Issuer and each Selling Stockholder (other than Grantee) shall enter into
an agreement containing the indemnification provisions of this Section 10(e).

(g) Miscellaneous Reporting. Issuer shall comply with all reporting requirements
and will do all such other things as may be necessary to permit the expeditious
sale at any time of any Option Shares by the Selling Stockholders thereof in
accordance with and to the extent permitted by any rule or regulation
promulgated by the SEC from time to time, including, without limitation,

 

-16-



--------------------------------------------------------------------------------

Rule 144. Issuer shall at its expense provide the Selling Stockholders with any
information necessary in connection with the completion and filing of any
reports or forms required to be filed by them under the Securities Act or the
Exchange Act, or required pursuant to any state securities laws or the rules of
the FINRA or any stock exchange.

(h) Issue Taxes. Issuer will pay all stamp taxes in connection with the issuance
and the sale of the Option Shares and in connection with the exercise of the
Option, and will save the Selling Stockholders harmless, without limitation as
to time, against any and all liabilities with respect to all such taxes.

11. Quotation or Listing. If Issuer Common Stock or any other securities to be
acquired in connection with the exercise of the Option are then authorized for
quotation or trading or listing on any securities exchange or securities
quotation system, Issuer, upon the request of Grantee, will promptly file an
application, if required, to authorize for quotation or trading or listing the
shares of Issuer Common Stock or any other securities to be acquired upon
exercise of the Option on such securities exchange or securities quotation
system and will use its reasonable best efforts to obtain approval, if required,
of such quotation or listing as soon as practicable.

12. Division of Option. This Agreement (and the Option granted hereby) are
exchangeable, without expense, at the option of Grantee, upon presentation and
surrender of this Agreement at the principal office of Issuer for other
Agreements providing for Options of different denominations entitling the holder
thereof to purchase in the aggregate the same number of shares of Issuer Common
Stock purchasable hereunder. The terms “Agreement” and “Option” as used herein
include any other Stock Option Agreement and related Options for which this
Agreement (and the Option granted hereby) may be exchanged. Upon receipt by
Issuer of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Agreement, and (in the case of loss, theft or destruction)
of reasonably satisfactory indemnification to protect Issuer from any loss which
it may suffer if this Agreement is replaced, and upon surrender and cancellation
of this Agreement, if mutilated, Issuer will execute and deliver a new agreement
of like tenor and date.

13. Miscellaneous.

(a) Expenses. Except as otherwise provided herein or in the Merger Agreement,
each of the parties hereto shall bear and pay all costs and expenses incurred by
it or on its behalf in connection with the transactions contemplated hereunder,
including, without limitation, fees and expenses of its own financial
consultants, investment bankers, accountants and counsel.

(b) Waiver and Amendment. Any provision of this Agreement may be waived at any
time by the party that is entitled to the benefits of such provision. This
Agreement may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the parties hereto.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights. No
single or partial exercise of any right, remedy, power or privilege hereunder
shall preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or

 

-17-



--------------------------------------------------------------------------------

privilege. Any waiver shall be effective only in the specific instance and for
the specific purpose for which given and shall not constitute a waiver to any
subsequent or other exercise of any right, remedy, power or privilege hereunder.

(c) Entire Agreement; No Third-Party Beneficiaries; Severability. This
Agreement, together with the Merger Agreement and the other documents and
instruments referred to herein and therein, between Grantee and Issuer
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any person
other than the parties hereto (or their respective successors and assigns)
(other than any transferees of the Option Shares or any permitted transferee of
this Agreement pursuant to Section 13(h)) any rights, remedies, obligations or
liabilities hereunder. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or Governmental Entity to
be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected impaired or invalidated. If for any
reason such court or Governmental Entity determines that the Option does not
permit Grantee to acquire, or does not require Issuer to repurchase, the full
number of shares of Issuer Common Stock as provided in Section 2 (as may be
adjusted herein), it is the express intention of Issuer to allow Grantee to
acquire or to require Issuer to repurchase such lesser number of shares as may
be permissible without any amendment or modification hereof.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware (without giving effect to choice of law
principles thereof).

(e) Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The descriptive headings contained herein are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “herein,” “hereof,” “hereunder” and words of similar
import shall be deemed to refer to this Agreement as a whole, and not to any
particular provision of this Agreement. Any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(f) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation) or mailed by registered or certified mail (return receipt
requested) to the parties at the addresses set forth in the Merger Agreement (or
at such other address for a party as shall be specified by like notice).

(g) Counterparts. This Agreement and any amendments hereto may be executed in
two counterparts, each of which shall be considered one and the same agreement
and shall become effective when both counterparts have been signed, it being
understood that both parties need not sign the same counterpart.

 

-18-



--------------------------------------------------------------------------------

(h) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder or under the Option shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other party, and any attempt to make any such assignment
without such consent shall be null and void, except that Grantee may assign this
Agreement to a wholly-owned Subsidiary of Grantee (in which event the term
“Grantee” as used herein shall be deemed to refer to such Subsidiary). Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns. For the avoidance of doubt, nothing in this paragraph
(h) shall prohibit Issuer from engaging in a transaction contemplated by
Section 7(b) in accordance with the provisions of Section 7(b), provided that
the terms of this Agreement and the Merger Agreement shall remain applicable
with respect to any such transaction.

(i) Further Assurances. In the event of any exercise of the Option by Grantee,
Issuer and Grantee shall execute and deliver all other documents and instruments
and take all other action that may be reasonably necessary in order to
consummate the transactions provided for by such exercise.

(j) Submission to Jurisdiction. Each party hereto irrevocably submits to the
jurisdiction of the federal and state courts located in the State of Delaware
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each party hereto irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the federal and state courts located in the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum. Each party
hereto further irrevocably consents to the service of process out of any of the
aforementioned courts in any such suit, action or other proceeding by the
mailing of copies thereof by mail to such party at its address set forth in this
Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail; provided that nothing in this Section shall
affect the right of any party to serve legal process in any other manner
permitted by law. The consent to jurisdiction set forth in this Section shall
not constitute a general consent to service of process in the State of Delaware
shall have no effect for any purpose except as provided in this Section. Each
party hereto agrees that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(k) Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court as provided in the
Section above, this being in addition to any other remedy to which they are
entitled at law or in equity.

(l) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Remainder of this page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Issuer and Grantee have caused this Stock Option Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the day and year first written above.

 

FCSTONE GROUP, INC. By:  

/s/ Paul G. Anderson

Name:   Paul G. Anderson Title:   Chief Executive Officer INTERNATIONAL ASSETS
HOLDING CORPORATION By:  

/s/ Sean O’Connor

Name:   Sean O’Connor Title:   Chief Executive Officer

 

-20-